Opinion filed February 23, 2006












The Court on this day, March 30, 2006, has withdrawn this opinion
  and judgment dated February 23, 2006, and substituted the opinion and
  judgment dated March 30, 2006.








 




Opinion filed February 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00145-CV 
                                                    __________
 
                             IN THE INTEREST OF G.G.N., A CHILD
 
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Gaines
County, Texas
 
                                               Trial
Court Cause No. 0307-14622
 

 
                                            M
E M O R A N D U M    O P I N I O N
Michael J. Cisneros perfected this appeal from the
trial court=s January
20, 2005, order denying the appeal from the associate judge=s hearing.  Upon concession of error, we reverse and remand.
In his brief, Cisneros contends that error
occurred when a de novo hearing was not conducted  pursuant to Tex. Fam. Code Ann. ' 201.015 (Vernon 2002).  In her brief, Sherlyn
L. Nunn concedes error.
Therefore, the order of the trial court is
reversed, and the cause is remanded to that court.
 
PER CURIAM
February 23, 2006
Panel
consists of:   Wright, C.J., and
McCall, J., and Strange, J.